Citation Nr: 1812455	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  16-40 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) for right upper extremity radiculopathy in excess of 40 percent.

2.  Entitlement to a higher initial disability rating (or evaluation) for left upper extremity radiculopathy in excess of 30 percent.

3.  Entitlement to an increased disability rating (or evaluation) for right lower extremity diabetic neuropathy in excess of 40 percent.

4.  Entitlement to an increased disability rating (or evaluation) for left lower extremity diabetic neuropathy in excess of 40 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1967 to September 1973, and from October 1984 to April 1985.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the RO in Winston-Salem, North Carolina.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Neurological Disorder Ratings

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran last received a VA nerve examination in September 2015.  Since that time, VA has received multiple lay statements and medical records indicating that the symptoms of the bilateral upper and lower extremity neurological disorders may have worsened since the September 2015 VA nerve examination.  As such, the Board finds remand for a new VA nerve examination to be warranted.

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain any outstanding VA treatment records for the period from May 2016.

Further, in March 2016, the Veteran submitted a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs, which attempted to authorize VA to obtain treatment (medical) records from multiple private medical providers.  Unfortunately, the Veteran put his date of birth in the date signed box, which rendered the release ineffective.  It does not appear that a new release was received by VA.  As such, on remand the AOJ should attempt to obtain these outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request submission of a new VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs, authorizing the AOJ to obtain outstanding private treatment records from the private treatment providers listed in the improperly executed VA Form 21-4142 received by VA in March 2016.  Further, the AOJ should request information as to any other outstanding private treatment (medical) records concerning the Veteran's service-connected nerve disorders.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the nerve disorders, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2017).

2.  Associate with the record all VA treatment records pertaining to the treatment of the service-connected nerve disorders, not already of record, for the period from May 2016.

3.  Schedule the appropriate VA examination to assist in determining the current level of severity of the service-connected neurological disorders of the right and left upper and lower extremities on appeal.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should provide the following opinions:

The VA examiner should report the extent of all radiculopathy and/or diabetic neuropathy symptoms in accordance with VA rating criteria.  

As to the upper extremities, the VA examiner should specifically address whether there is complete or incomplete paralysis of the nerve.  If there is incomplete paralysis, the VA examiner should address whether the related symptoms are mild, moderate, or severe.  

As to the lower extremities, the VA examiner should also address whether there is complete or incomplete paralysis of the nerve.  If there is incomplete paralysis, the VA examiner should address whether the related symptoms are mild, moderate, moderately severe, or severe with marked muscular atrophy.

4.  Then, readjudicate the issues of higher initial disability ratings for right and left upper extremity radiculopathy, and increased disability ratings for right and left lower extremity diabetic neuropathy.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




